UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

-------------------------------------X

DWAYNE MORRISON,

                   Petitioner,                 MEMORANDUM & ORDER
                                               11-CV-3366 (KAM)

       -against-

WILLIAM D. BROWN, Superintendent,
Eastern Correctional Facility,

                   Respondent.

--------------------------------------X

MATSUMOTO, United States District Judge:

            Petitioner Dwayne Morrison (“petitioner”), proceeding

pro se, brought the above-captioned petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254 in the United States

District Court for the Eastern District of New York, challenging

his conviction for Murder in the Second Degree and Criminal

Possession of a Weapon in the Fourth Degree in the Supreme Court

of New York, Queens County (the “trial court”).   (See Petition

for Writ of Habeas Corpus (“Pet.” or the “petition”), ECF No. 1,

at 1; see also generally Affidavit and Memorandum of Law in

Opposition to Petition (“Opp.” or the “opposition”), ECF No.

21.)    For the reasons set forth below, the petition is denied in

its entirety.




                                  1
                                    BACKGROUND

 I.   Criminal Charges

             On the evening of July 30, 2005, in Queens, New York,

Miguel Angel Restituyo was stabbed, and subsequently died as a

result of his injuries.          (Opp. at 2; Jury Selection Tr., ECF No.

23, ECF p. 12, at 12:1-25.) 1          In connection with Mr. Restituyo’s

death, petitioner was indicted on charges of Murder in the

Second Degree and Criminal Possession of a Weapon in the Fourth

Degree by a grand jury in Queens County, New York.                   (Id.)

II.   Trial, Verdict, and Sentence

             Petitioner proceeded to trial by jury, and jury

selection took place on May 9 and 10, 2007.                 (See generally Jury

Selection Tr., ECF No. 23, ECF pp. 9-212 and ECF No. 23-1, ECF

pp. 1-19.)      At trial, the jury found petitioner guilty of Murder

in the Second Degree, in violation of New York Penal Law section

125.25, and Criminal Possession of a Weapon in the Fourth

Degree, in violation of New York Penal Law section 265.01.

(Trial Tr., ECF No. 23-5, ECF pp. 71-75, at 968:3-972:7; see

also Opp. at 2.)        On July 10, 2007, the trial court sentenced

petitioner to an indeterminate term of seventeen years’ to life

imprisonment with respect to the second degree murder



1      The state court record is not Bates-stamped with consecutive pagination and is
spread across several ECF entries. (See State Court Record, ECF Nos. 23 and 23-1
through 23-8.) Consequently, in citations to the state court record, this Memorandum
and Order refers to the ECF entry in which the cited portion is located, the ECF
pagination, and relevant internal pagination.

                                          2
 conviction, and a concurrent one-year term with respect to the

 criminal possession of a weapon conviction. (Sentencing Tr., ECF

 No. 23-5, ECF pp. 82-101, at 18:16-19:2.)

III.   Petitioner’s Direct State Court Appeal

            Through appellate counsel, petitioner appealed his

 judgment of conviction to the New York Supreme Court, Appellate

 Division, Second Department (the “Appellate Division”).    In his

 brief, dated May 28, 2008, petitioner raised numerous claims,

 set forth in seventeen “questions presented” for review.   (See

 Petitioner’s Direct Appeal Brief (“Pet. App. Br.”), ECF No. 23-

 6, ECF pp. 1-48, at ii-iv.)   As relevant here, petitioner’s

 claims on appeal included claims that: (1) the prosecutor’s

 remarks during his opening were improper, inflammatory, and the

 trial court committed reversible error in allowing them; (2) the

 prosecutor changed the theory of the indictment and bill of

 particulars, which prejudiced petitioner and prevented him from

 preparing for trial properly; (3) the prosecutor’s opening

 unduly prejudiced petitioner by commenting on inadmissible and

 inflammatory evidence; (4) the introduction of a photograph of

 the victim smiling prejudiced the defendant; (5) the

 prosecutor’s summation included commentary on inadmissible

 evidence, and allowing it constituted reversible error; (6) the

 prosecutor made personal attacks on defense counsel’s

 credibility, requiring reversal; (7) the prosecutor shifted the

                                  3
burden of proof and made improper suggestions that tainted the

jury despite the court’s curative instructions; (8) the

prosecutor presented an improper example in summation, which

misled and/or mischaracterized the evidence and prejudiced

petitioner; (9) the prosecutor’s summation unfairly and

improperly suggested that petitioner had prepared to attack the

victim, and thereby denied petitioner a fair trial; (10) the

prosecutor unfairly vouched for witnesses; (11) the prosecutor

“planted improper seeds” during his opening and engaged in

commentary outside of the evidence; (12) the prosecutor exceeded

the bounds of fair commentary by suggesting that the petitioner

sustained no injuries in the altercation that resulted in the

victim’s death; (13) the prosecutor made a biblical reference

that denied petitioner a fair trial; (14) trial counsel was

ineffective for failure “to implement a viable and real

defense;” (15) petitioner’s trial counsel failed to present any

evidence on his behalf, thereby depriving petitioner of a fair

trial; and (16) petitioner’s counsel failed to object to the

prosecutor’s comments on inadmissible evidence on a material

issue, thereby depriving petitioner of a fair trial.   (See id.)

           The People filed an opposition memorandum on August 4,

2008, in which they argued that none of petitioner’s claims were

valid.   (See People’s Direct Appeal Response, ECF No. 23-6, ECF

pp. 49-104, at 1-4.)   According to the People’s brief, fifteen

                                 4
of the seventeen claims raised by petitioner, including all

claims relating to the prosecution’s opening and ten of the

fifteen claims relating to the prosecution’s closing, were not

preserved for appellate review, and the remaining claims were

meritless.    (Id. at 1-4, 20-23.)       Petitioner, again through

counsel, filed a reply brief on August 11, 2008.

           On February 10, 2009, a unanimous panel of the

Appellate Division affirmed petitioner’s conviction.         See

generally People v. Morrison, 873 N.Y.S.2d 159 (N.Y. App. Div.

2009).   As relevant to petitioner’s habeas corpus claims, the

Appellate Division concluded that petitioner’s “claims that he

was denied a fair trial because the prosecutor made improper

remarks during his opening statement and summation are

unpreserved for appellate review, except [petitioner’s] claim

that the prosecutor shifted the burden of proof during

summation.    With respect to that preserved issue, the court

clearly and correctly instructed the jury that the burden of

proof remained with the People and did not shift to the

defendant.”    Id. at 160 (citations omitted).       The Appellate

Division added that “[i]n any event, the challenged remarks

either were fair comment on the evidence, permissible rhetorical

comment, or responsive to defense counsel’s summation.”         Id.

(citations omitted).



                                     5
             On April 9, 2009, petitioner, again through counsel,

sought leave to appeal the Appellate Division’s decision to the

Court of Appeals of New York.            (See Letter Requesting Leave to

Appeal, ECF No. 23-6, ECF pp. 130-31.) 2             Petitioner also

submitted a pro se letter in support of his application for

leave to appeal.       (See Letter to Court of Appeals, ECF No. 23-6,

ECF pp. 132-34.)       The People filed a letter opposing

petitioner’s application.          (See Letter to Court of Appeals, ECF

No. 23-6, ECF p. 135, and ECF No. 23-7, ECF pp. 1-2.)                   On June

5, 2009, the Court of Appeals denied petitioner’s request for

leave to appeal.       People v. Morrison, 912 N.E.2d 1080 (N.Y.

2009).

IV.   Petitioner’s Section 440 Motion

             On August 23, 2010, petitioner, proceeding pro se,

filed a motion to vacate his judgment of conviction pursuant to

section 440.10 of the New York Criminal Procedure Law (“section

440”) in the Supreme Court of New York, Queens County.                    (See

Section 440 Motion, ECF No. 23-7, ECF pp. 5-6.)                 In support of

his section 440 motion, petitioner filed an affidavit and

numerous exhibits, consisting primarily of transcripts of

proceedings before the trial court.             (See Affidavit in Support



2      Before counsel submitted a formal request for leave to appeal, petitioner sent
the Court of Appeals a pro se request for an extension of time to seek leave to appeal
(see March 3, 2009 Letter from Petitioner, ECF No. 23-6, ECF pp. 128-29), which the
Court of Appeals granted. (See March 19, 2009 Letter from Clerk of Court, ECF No. 23-
6, ECF p. 127.)

                                          6
of Section 440 Motion (“Section 440 Aff.”), ECF No. 23-7, ECF

pp. 7-35; Exhibits in Support of Section 440 Motion, ECF No. 23-

7, ECF pp. 36-123.)    Petitioner’s section 440 motion sought

relief on numerous grounds and, as relevant here, raised

previously unasserted claims that petitioner’s rights under the

confrontation clause of the Sixth Amendment to the United States

Constitution and under People v. Antommarchi, 604 N.E.2d 95

(N.Y. 1992), had been violated.     (See Section 440 Aff. at 7-9,

11-13.)   Petitioner also raised ineffective assistance of

counsel claims on different grounds than those he raised in his

direct appeal.    (Id. at 25-29.)

            The People filed their opposition to the section 440

motion on September 24, 2010 (see Affidavit in Opposition to

Section 440 Motion, ECF No. 23-7, ECF pp. 124-39), and

petitioner filed an undated reply.      (See Reply in Support of

Section 440 Motion, ECF No. 23-7, ECF pp. 140-42.)      On October

21, 2010, the New York Supreme Court, Queens County, denied

petitioner’s section 440 motion in an order (ECF No. 23-7, ECF

p. 143) and accompanying memorandum opinion.      (Memorandum

Denying Section 440 Motion (“440 Denial”), ECF No. 23-7, ECF pp.

144-153.)    The memorandum opinion concluded, in relevant part,

that petitioner’s confrontation clause and Antommarchi claims,

and a portion of his ineffective assistance of counsel claim,

were procedurally barred, as petitioner had not raised them on

                                    7
direct appeal and had provided no justification for this

failure.   (440 Denial at 6-7.)

           Petitioner subsequently sought, and on July 6, 2011,

was denied, leave to appeal the denial of his section 440 motion

to the Appellate Division.   (See, e.g., Notice of Motion for

Leave to Appeal, ECF No. 23-7, ECF p. 155; Order Denying Leave

to Appeal, ECF No. 23-8, ECF p. 17.)   The instant petition for

relief pursuant to 28 U.S.C. § 2254 followed.

                        STANDARD OF REVIEW

I.   Deferential Standard of Review

           A writ of habeas corpus filed by an individual in

state custody is governed by, inter alia, the Antiterrorism and

Effective Death Penalty Act of 1996 (“AEDPA”).   Section 2254 of

AEDPA provides that a district court shall issue a writ of

habeas corpus for an individual in state custody “only on the

ground that he is in custody in violation of the Constitution or

law or treaties of the United States.”   28 U.S.C. § 2254(a).

Section 2244 provides that a one-year statute of limitations

applies to “an application for a writ of habeas corpus by a

person in custody pursuant to the judgment of a State court.”

28 U.S.C. § 2244(d)(1); see generally 28 U.S.C. § 2244(d).

           A district court may grant a writ of habeas corpus for

claims that were adjudicated on the merits in state court and

the adjudication produced a decision that was “contrary to, or

                                  8
involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United

States.”   28 U.S.C. § 2254(d)(1).   “A state court

‘adjudicate[s]’ a state prisoner’s federal claim on the merits

when it (1) disposes of the claim ‘on the merits,’ and (2)

reduces its disposition to judgment.”    Sellan v. Kuhlman, 261

F.3d 303, 312 (2d Cir. 2001) (brackets in original) (citing 28

U.S.C. § 2254(d)(1)); see also Reznikov v. David, Nos. 05-CV-

1006 (RRM), 05-CV-1008 (RRM), 2009 WL 424742, at *3 (E.D.N.Y.

Feb. 20, 2009) (“Under AEDPA, a proper merits adjudication

requires only that (a) a federal claim be raised, and (b) that

it be disposed of on substantive, rather than procedural

grounds.”).   “When a state court [adjudicates a federal claim on

the merits], a federal habeas court must defer in the manner

prescribed by 28 U.S.C. § 2254(d)(1) to the state court’s

decision on the federal claim — even if the state court does not

explicitly refer to either the federal claim or to relevant

federal case law.”   Sellan, 261 F.3d at 312.

           Clearly established federal law is limited to the

jurisprudence of the Supreme Court at the time of the relevant

state court decision.   Howard v. Walker, 406 F.3d 114, 122 (2d

Cir. 2005).   The “contrary to” and “unreasonable application”

clauses are analyzed independently.    Stultz v. Artus, No. 04-CV-

3170 (RRM), 2013 WL 937830, at *5 (E.D.N.Y. Mar. 8, 2013).     A

                                 9
state court’s decision is contrary to federal law “if the state

court arrives at a conclusion opposite to that reached by [the

Supreme Court] on a question of law or if the state court

decides a case differently than [the Supreme Court] has on a set

of materially indistinguishable facts.”     Williams v. Taylor, 529

U.S. 362, 413 (2000) (O’Connor, J., concurring and writing for

the majority in this part).     An unreasonable application of law

occurs when “the state court identifies the correct governing

legal principle from [the Supreme Court’s] decisions but

unreasonably applies that principle to the facts of the

prisoner’s case.”    Id.   Unreasonableness is measured

objectively, and requires “a ‘higher threshold’ than

‘incorrect.’ ”    Stultz, 2013 WL 937830, at *5 (quoting Knowles

v. Mirzayance, 556 U.S. 111, 123 (2009)).     The state court’s

application must have “[s]ome increment of incorrectness beyond

error . . . .    [H]owever, . . . the increment need not be

great[.]”    Francis S. v. Stone, 221 F.3d 100, 111 (2d Cir.

2000).   If a district court determines a state court’s

application of law was unreasonable, “it must next consider

whether such error was harmless.”      Stultz, 2013 WL 937830, at *5

(citations and internal quotations omitted).

            A district court “may overturn a state court’s

application of federal law only if it is so erroneous that there

is no possibility fairminded jurists could disagree that the

                                  10
state court’s decision conflicts with [Supreme Court]

precedents.”     Nevada v. Jackson, 569 U.S. 505, 508-09 (2013)

(per curiam) (citations and internal quotation marks omitted).

A federal court “cannot grant habeas relief where a petitioner’s

claim pursuant to applicable federal law, or the U.S.

Constitution, has been adjudicated on its merits in state court

proceedings in a manner that is not manifestly contrary to

common sense.”     Santone v. Fischer, 689 F.3d 138, 148 (2d Cir.

2012) (quoting Anderson v. Miller, 346 F.3d 315, 324 (2d Cir.

2003)).

           Apart from a state court’s unreasonable or contrary

application of federal law, a district court may grant a writ of

habeas corpus when the state court decision “was based on an

unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.”     28 U.S.C. §

2254(d)(2).    State court determinations of facts are presumed

correct, however, and the petitioner bears the burden of

“rebutting the presumption of correctness by clear and

convincing evidence.”     28 U.S.C. § 2254(e)(1).

II.   Exhaustion Requirement

           A district court shall not grant a writ of habeas

corpus unless “the applicant has exhausted the remedies

available in the courts of the State.”    28 U.S.C. §

2254(b)(1)(A).    To satisfy this requirement, a prisoner must

                                  11
have “fairly presented to an appropriate state court the same

federal constitutional claim that he now urges upon the federal

courts,” Turner v. Artuz, 262 F.3d 118, 123 (2d Cir. 2001)

(citation and internal quotation marks omitted), either in the

form of “explicit constitutional arguments” or by “alleging

facts that fall ‘well within the mainstream of constitutional

litigation,’” Levine v. Comm’r of Corr. Servs., 44 F.3d 121, 124

(2d Cir. 1995).   Fair presentation includes presentation for

discretionary review in the state’s highest appellate court.

See O’Sullivan v. Boerckel, 526 U.S. 838, 847-48 (1999);

Galdamez v. Keane, 394 F.3d 68, 74 (2d Cir. 2005).

          If a petitioner includes both exhausted and

unexhausted claims in his petition, a district court may allow

the petitioner to return to state court to exhaust his claims,

amend and resubmit the petition to include only exhausted

claims, or deny the petition on the merits.   See McKethan v.

Mantello, 292 F.3d 119, 122 (2d Cir. 2002); 28 U.S.C. §

2254(b)(2).   “[P]lainly meritless” claims should be denied on

the merits rather than for failure to exhaust.   Rhines v. Weber,

544 U.S. 269, 277 (2005).   In limited circumstances, the

district court may stay a mixed petition until the claims have

been properly presented to the state court.   Id. at 277-78.




                                12
III.   Procedural Bar

            Pursuant to the adequate and independent state ground

 doctrine, federal habeas review is precluded if the last state

 court to render judgment clearly and expressly states that its

 judgment rests on a state procedural bar.   Jones v. Duncan, 162

 F. Supp. 2d 204, 210 (S.D.N.Y. 2001) (citing Jones v. Vacco, 126

 F.3d 408, 415 (2d Cir. 1997)).   Further, “[e]ven where the state

 court has ruled on the merits of a federal claim ‘in the

 alternative,’ federal habeas review is foreclosed where the

 state court has also expressly relied on the petitioner’s

 procedural default,” so long as the state-law procedural default

 is “adequate to support the judgment.”   Murden v. Artuz, 497

 F.3d 178, 191 (2d Cir. 2007) (citations omitted); accord Harris

 v. Reed, 489 U.S. 255, 264 n.10 (1989) (“[A] state court need

 not fear reaching the merits of a federal claim in an

 alternative holding.   By its very definition, the adequate and

 independent state ground doctrine requires the federal court to

 honor a state holding that is a sufficient basis for the state

 court’s judgment, even when the state court also relies on

 federal law.” (emphasis in quoted material) (citation omitted)).

            A petitioner may overcome the procedural bar by

 demonstrating either “cause for the default and actual

 prejudice” or “that failure to consider the claims will result

 in a fundamental miscarriage of justice.”   Coleman v. Thompson,

                                  13
501 U.S. 722, 750 (1991).     Establishing cause for default

sufficient to overcome the procedural bar requires evidence of

an objective factor, external to the defense, that explains why

the claim was not previously raised, and prejudice can be

inferred when the claim, if proven, would bear on the

petitioner’s guilt or punishment.      See Banks v. Dretke, 540 U.S.

478, 496 (1986); Restrepo v. Kelly, 178 F.3d 634, 638 (2d Cir.

1999).    A fundamental miscarriage of justice requires a showing

of actual innocence.     Murray v. Carrier, 477 U.S. 478, 496

(1986).

IV.   Special Considerations for Pro Se Petitioners

           In the instant action, petitioner is proceeding pro

se.   A pro se petitioner’s pleadings are held to “less stringent

standards than formal pleadings drafted by lawyers,” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (citations and internal quotation

marks omitted), and are construed “to raise the strongest

arguments that they suggest,” Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (emphasis omitted).

“Nonetheless, a pro se [litigant] is not exempt from compliance

with relevant rules of procedural and substantive law.”     Rivera

v. United States, No. 06-CV-5140 (SJF), 2006 WL 3337511, at *1

(E.D.N.Y. Oct. 4, 2006) (citing Faretta v. California, 422 U.S.

806, 834 n.36 (1975)).    Petitioner’s papers are evaluated

accordingly.

                                  14
                            DISCUSSION

           On July 11, 2011, petitioner filed the instant

petition for a writ of habeas corpus pursuant to 28 U.S.C. §

2254, seeking to vacate his conviction.     (See generally Pet.)

As discussed more fully below, the petition raises five claims

for relief, and petitioner seeks improperly to raise two

additional claims through his reply.     (Id.; see also generally

Petitioner’s Reply Memorandum (“Repl.”), ECF No. 27.) For the

following reasons, the petition is denied in its entirety, and

petitioner’s additional claims asserted in his reply memorandum

are also denied.

I.   Confrontation Clause Claim (Claim I)

           Petitioner claims, as he did in his section 440

motion, that his rights under the Confrontation Clause of the

Sixth Amendment to the United States Constitution were violated

when the court permitted a medical examiner to testify at trial

regarding an autopsy that the witness did not personally

perform.   (Pet. at 5, 7; see also Section 440 Motion Aff., ECF

No. 23-7, ECF pp. 7-35, at 7-9.)

  A. Legal Standard

           “The Sixth Amendment to the United States

Constitution, made applicable to the States via the Fourteenth

Amendment, provides that ‘[i]n all criminal prosecutions, the

accused shall enjoy the right . . . to be confronted with the

                                15
witnesses against him.’”          Melendez-Diaz v. Massachusetts, 557

U.S. 305, 309 (2009) (citing Pointer v. Texas, 380 U.S. 400, 403

(1965), and quoting U.S. Const. amend. VI) (alterations in

quoted material).       Under the Sixth Amendment, “[a] witness’s

testimony against a defendant is . . . inadmissible unless the

witness appears at trial or, if the witness is unavailable, the

defendant had a prior opportunity for cross-examination.”                     Id.

(citing Crawford v. Washington, 541 U.S. 36, 54 (2004)).

    B. Application

              Petitioner’s confrontation clause claim fails, as it

is procedurally barred.         In denying petitioner’s section 440

motion, the New York Supreme Court included petitioner’s

confrontation clause claim in a list of claims the court

concluded was “mandatorily barred” because they were either “not

raised on appeal by [petitioner] and [petitioner] provide[d] no

reason for failing to raise th[em] on the record claim,” or

because “they were already raised on appeal.”                 (440 Denial

Order, ECF No. 23-7, ECF pp. 144-53, at 6.)                A review of the

record makes clear that the confrontation clause claim falls in

the former category: petitioner did not raise it on direct

appeal or at trial.        (See Pet. App. Br., ECF No. 23-6, ECF pp.

1-48, at ii-iv (setting forth questions presented on direct

appeal).) 3


3     Nor did petitioner object at trial to the introduction of the autopsy report

                                         16
             Thus, “because the last ‘reasoned’ opinion on

petitioner’s [confrontation clause] claim . . . held that the

claim was procedurally barred, the state court’s decision rests

on a ground independent of the federal constitutional issue.

Walton v. Ricks, No. 01-CV-5265(LMM), 2003 WL 1873607, at *11

(S.D.N.Y. Jan. 31, 2003).           Moreover, the type of procedural

default “at issue [here] is an ‘adequate’ state law ground for

rejecting a claim.        This is because the denial of a Section

440.10 motion for failure to raise a claim on direct appeal

represents the application of a ‘firmly established and

regularly followed’ New York rule.”              Id. at *12 (citing Arce v.

Smith, 889 F.2d 1271, 1273 (2d Cir. 1989)).                 Accordingly,

petitioner’s confrontation clause claim is procedurally

defaulted, and the court may only proceed to its merits if

petitioner shows cause and prejudice, or shows actual innocence.

             Even construed liberally, however, petitioner’s

submissions contain no explanation for his failure to raise his

confrontation clause claim on direct appeal.                 (See Pet. at 5, 7;

Repl. at 11-13.)        Nor do petitioner’s submissions articulate,

beyond conclusory assertions, any basis to conclude that his

inability to cross-examine the specific medical examiner who




via a medical examiner who did not prepare the report himself, although petitioner did
object to certain exhibits that the prosecution sought to introduce through the
medical examiner’s testimony on grounds not at issue in the instant habeas petition.
(See Trial Tr., ECF No. 23-4, ECF pp. 86-91, at 793:4-798:23.)

                                          17
prepared the autopsy report, as opposed to a different medical

examiner from the same office familiar with his office’s

practices and procedures, prejudiced petitioner.                  (See id.)

Consequently, petitioner has shown neither cause nor prejudice

with respect to his procedurally-defaulted confrontation clause

claim.    Additionally, petitioner has not made any showing of

actual innocence.        Accordingly, petitioner’s confrontation

clause claim must be denied. 4

II.   Changing Theory of Prosecution (Claim II)

             Petitioner claims here, as he has since his direct

appeal, that the prosecution materially changed the theory of

the case “as the trial progressed.”              (Pet. at 5, 7; see also

Pet. App. Br., ECF No. 23-6, ECF pp. 1-48, at 9 (arguing that

petitioner was “blindsided” by the prosecution’s theory,

articulated in its opening statement, that petitioner “act[ed]

in concert with another person”).)

             Depending on how this claim is construed, this claim

is either procedurally barred, or unexhausted and meritless.                      To

the extent petitioner seeks to attack the prosecution’s

articulation of its theory of the case in its opening, as

plaintiff sought to do on his direct appeal (see Pet. App. Br.


4      Even if this court were to reach the merits of petitioner’s confrontation
clause claim, the federal law at the time of the relevant state court decisions in his
case would preclude relief. The Court of Appeals denied petitioner leave to lodge a
direct appeal of his conviction in early June 2009, approximately three weeks prior to
the Supreme Court’s decision in Melendez-Diaz, and well before its decision in
Bullcoming v. New Mexico, 564 U.S. 647 (2011).

                                          18
at 9), the claim is procedurally barred.     The Appellate Division

concluded that, among petitioner’s claims relating to the

propriety of the prosecution’s opening and summation remarks,

only petitioner’s burden shifting claim was preserved for

appellate review.    Morrison, 873 N.Y.S.2d at 569 (citation

omitted).

            Petitioner’s “changing theory of prosecution” claim is

also procedurally barred to the extent it is based on his

contention that “the prosecution changed the theory by deleting

from the indictment criminal possession of a weapon in the third

degree” and replacing it with criminal possession of a weapon in

the fourth degree.   (Repl. at 6.)    Petitioner raised this

precise formulation of his “changing theory of prosecution”

claim in his section 440 motion (see Section 440 Motion

Affidavit, ECF No. 23-7, ECF pp. 7-35, at 13-15), and the New

York Supreme Court concluded that it was procedurally barred for

petitioner’s failure to raise it on his direct appeal.      (440

Denial, ECF No. 23-7, ECF pp. 144-53, at 6.)

            Thus, the last reasoned state court decisions

addressing the foregoing formulations of petitioner’s “changing

theory of the prosecution” claim rest on adequate and

independent state law grounds, and those formulations are

procedurally barred in the instant action.     Further, petitioner



                                 19
has not attempted to establish, much less actually established,

cause or prejudice for this procedural default.

           To the extent petitioner’s “changing theory of the

prosecution” claim is construed more broadly, as seeking to

attack some other aspect of the state court judgment of

conviction, the claim is unexhausted and meritless.    It is

unexhausted because the record contains no indication that

petitioner has “fairly presented” his “changing theory of the

prosecution” claim, except on the foregoing, procedurally-

defaulted theories, “to an appropriate state court.”    Turner,

262 F.3d at 123.

           Further, any remaining formulation of the claim would

have no basis in the record and be plainly meritless.    Upon a

review of the prosecution’s opening and summation, the court

concludes that the prosecution’s theory of the case did not

materially change as alleged in the petition.   (Compare Opening,

ECF No. 23-1, ECF pp. 45-57 at 257:8-269:10 with Summation, ECF

No. 23-4, ECF p. 190 and ECF No. 23-5, ECF pp. 1-34, at 897:16-

931:23.)   Additionally, petitioner does not allege that witness

testimony contradicted or materially diverged from the

indictment or bill of particulars, or contradicted or diverged

from the prosecution’s opening or summation.    Even if there are

discrepancies, “[t]he prosecution is permitted significant

flexibility in proof, where, as here, the defendant had ‘fair

                                20
notice of the accusations against him.’”                LanFranco v. Murray,

313 F.3d 112, 120 (2d Cir. 2002) (quoting People v. Grega, 531

N.E.2d 279, 282 (N.Y. 1988)).            The prosecution’s contention

throughout petitioner’s trial was that petitioner stabbed the

victim to death, and nothing in the record suggests that the

prosecution ever wavered from that contention, or introduced

contrary evidence. 5

             The court concludes that none of the foregoing

purported issues that petitioner raises indicate the existence

of any state court decision that was “contrary to, or involved

an unreasonable application of, clearly established Federal law,

as determined by the Supreme Court of the United States.”                     28

U.S.C. § 2254(d)(1).         Accordingly, to the extent petitioner’s

“changing theory of the prosecution” claims are unexhausted,

they are in any event meritless.

             For the foregoing reasons, the court denies

petitioner’s claim for federal habeas corpus relief based on his

“changing theory of the prosecution” claim.




5      Petitioner’s “Claim II” also asserts that the indictment was defective because
it failed to set forth the specific subdivision of section 125.25 of the New York
Penal Law, which governs second-degree murder, that plaintiff allegedly violated.
(Repl. at 6.) This claim was not raised on direct appeal (Pet. App. Br., ECF No. 23-
6, ECF pp. 1-48, at ii-iv (setting forth questions presented on direct appeal)), and
petitioner raised it for the first time before this court in his reply. Therefore,
the court need not consider this claim, which is, in any event, unexhausted. See
Silvestre, No. 15-CV-9425(KPF)(DCF), 2018 WL 3611988, at *31 n.27 (“[A] habeas
petitioner may not raise a federal claim for the first time on reply.” (citations
omitted)).

                                          21
III.   Ineffective Assistance of Counsel Claim (Claim III)

            Petitioner asserts that he received ineffective

 assistance of trial counsel because his trial counsel “did no

 prior investigation,” failed to investigate certain unidentified

 “unexplained evidence,” and failed to investigate certain

 unidentified “medical professionals who w[ere] present and

 collected evidence[,] and who wrote medical reports that would

 have sh[own] the petitioner was actually innocent of the crime.”

 (Pet. at 5, 8.)

   A. Legal Standard

            Under the Sixth Amendment, a criminal defendant is

 afforded “the right . . . to have the Assistance of Counsel for

 his Defense.”   U.S. Const. amend. VI.   This right does not

 guarantee a defendant “perfect counsel,” but rather, “effective

 assistance of counsel.”   Constant v. Martuscello, 119 F. Supp.

 3d 87, 142 (E.D.N.Y. 2015) (citations and internal quotation

 marks omitted).

            To establish a claim of ineffective assistance of

 counsel, a petitioner must satisfy the two-pronged test

 announced in Strickland v. Washington, 466 U.S. 688, 691 (1984).

 A petitioner must show that: (1) counsel’s performance was

 deficient, meaning that it “fell below an objective standard of

 reasonableness,” and (2) “there is a reasonable probability

 that, but for counsel’s unprofessional errors, the result of the

                                 22
proceedings would be different.    Id. at 688, 694.   The two

prongs may be addressed in either order, and, moreover, the

court is not required “to address both components of the inquiry

if the defendant makes an insufficient showing on one.”     Id. at

697.

           “Reasonableness” under the performance prong is

measured by “prevailing professional norms.”    Id. at 688.

Generally, “there is a strong presumption that counsel’s actions

‘might be considered sound trial strategy.’”    Stultz, 2013 WL

937830, at *7 (quoting Strickland, 466 U.S. at 688-89).     The

court presumes counsel acted reasonably where “counsel is

prepared and familiar with the relevant facts and legal

principles.”   Brown v. Phillips, No. 03-cv-0361 (DGT), 2006 WL

656973, at *8 (E.D.N.Y. Mar. 12, 2006).    Under the prejudice

prong, a “reasonable probability” is one “sufficient to

undermine confidence in the outcome.”    Strickland, 466 U.S. at

694.   “A court hearing an ineffectiveness claim must consider

the totality of the evidence before the judge or jury,” id. at

695, and the petitioner must “affirmatively prove prejudice

arising from counsel’s allegedly deficient representation,”

Carrion v. Smith, 549 F.3d 583, 588 (2d Cir. 2008) (citations

and internal quotation marks omitted).

           “[T]he standard for judging counsel’s representation

is a most deferential one.”   Harrington v. Richter, 562 U.S. 86,

                                  23
105 (2011).   Due to the heightened deference under AEDPA, “[a]

federal court reviewing a state court’s determination regarding

ineffective assistance of counsel has been characterized as

‘doubly’ deferential by the Supreme Court.”   Constant, 119 F.

Supp. 3d at 143 (quoting Harrington, 562 U.S. at 105).     Thus,

“[w]hen § 2254(d) applies, the question is not whether counsel’s

actions were reasonable” but rather “whether there is any

reasonable argument that counsel satisfied Strickland’s

deferential standard.”   Harrington, 562 U.S. at 105.

  B. Application

          Petitioner’s ineffective assistance of counsel claim

rests on his assertions that trial counsel “did no prior

investigation,” failed to investigate certain unidentified

“unexplained evidence,” and failed to investigate certain

unidentified “medical professionals who w[ere] present and

collected evidence[,] and who wrote medical reports that would

have sh[own] the petitioner was actually innocent of the crime.”

(Pet. at 5, 8 (language repeated).)   These claims are “non-

record based” claims, as they are based on matters outside the

pretrial and trial record, and the court concludes that they are

unexhausted and meritless.

          “To properly exhaust an ineffective assistance of

trial counsel claim that relies on evidence outside the pretrial

and trial record . . . the petitioner must raise it as part of a

                                24
motion to vacate judgment under [section] 440.10 [of the New

York Criminal Procedure Law] and then seek leave to appeal to

the Appellate Division.”   Griffin v. Suffolk County, No. 13–CV–

4375(JFB), 2013 WL 6579839, at *3 (E.D.N.Y. Dec. 16, 2013)

(citing Anthoulis v. New York, No. 11-CV-1908(BMC), 2012 WL

194978, at *3 (E.D.N.Y. Jan. 23, 2012)).   Section 440.10 does

not have a statute of limitations.   Id. (citation omitted); see

also CPL § 440.10(1) (providing that a defendant may bring a

motion to vacate an entry of judgment “[a]t any time after the

entry of a judgment”).

          Here, although petitioner has pursued a section 440.10

proceeding in which he raised an ineffective assistance of trial

counsel claim, he asserted a different basis for claiming

ineffective assistance of trial counsel.   Specifically, in his

section 440.10 motion, petitioner asserted that his trial

counsel was ineffective because counsel failed to object to the

prosecution’s purportedly improper addition of a witness to its

witness list, and because counsel had an unidentified conflict

of interest such that counsel’s “loyalty was divided between the

prosecutor and [petitioner].”   (Section 440 Motion Aff. at 25-

29.)

          Thus, even construing all of petitioner’s papers

liberally, the basis for plaintiff’s ineffective assistance of

trial counsel claim in his section 440 motion is wholly

                                25
unrelated to the basis for his ineffective assistance of trial

counsel claim in the instant habeas corpus petition.

Accordingly, petitioner’s non-record based claims asserted in

the instant habeas corpus petition are unexhausted.    Carpenter

v. Unger, Nos. 10-CV-1240, 12-CV-957(GTS)(TWD), 2014 WL 4105398,

at *25 (N.D.N.Y. Aug. 20, 2014) (finding the petitioner’s

ineffective assistance of counsel claims unexhausted because

they were non-record based and the petitioner did not raise them

in a Section 440.10 motion); Anthoulis, 2012 WL 194978, at *4-5

(same).

          Although unexhausted claims may require dismissal of

the entire petition or a stay of the petitioner, neither of

those resolutions is appropriate here because petitioner’s

unexhausted ineffective assistance of counsel claims are

meritless.   Strickland requires a petitioner to satisfy both a

performance prong and a prejudice prong in order to prevail on

an ineffective assistance of counsel claim.   Strickland, 466

U.S. at 684, 698.   Petitioner’s claim that defense counsel

failed to investigate satisfies neither.

          As a general matter, “[a]ctions or omissions by

counsel that might be considered sound trial strategy do not

constitute ineffective assistance.”   McKee v. United States, 167

F.3d 103, 106 (2d Cir. 1991) (citations and internal quotation

marks omitted).   A counsel’s “failure to call a witness for

                                26
tactical reasons of trial strategy does not satisfy the standard

for ineffective assistance of counsel.”   United States v. Eyman,

313 F.3d 741, 743 (2d Cir. 2002).   This holds true even where an

interview might have yielded exculpatory information.    United

States v. Best, 219 F.3d 192, 201 (2d Cir. 2000) (“[C]ounsel’s

decision as to whether to call specific witnesses – even ones

that might offer exculpatory evidence – is ordinarily not viewed

as a lapse in professional representation[.]” (citation and

internal quotation marks omitted)).   Here, although defense

counsel has not submitted a statement explaining his decisions

whether or not to undertake certain investigation, it is clear

that petitioner’s claims regarding those decisions are

insufficient.

          Petitioner asserts that counsel “did no prior

investigation,” failed to investigate certain unidentified

“unexplained evidence,” and failed to investigate certain

unidentified “medical professionals who w[ere] present and

collected evidence[,] and who wrote medical reports that would

have sh[own] the petitioner was actually innocent of the crime.”

(Pet. at 5, 8 (language repeated).)   Petitioner does not

explain, however, what he contends counsel’s “prior

investigation” should have consisted of, or why, but for

counsel’s failure to conduct this investigation, the outcome of

petitioner’s criminal trial would have been different.    Instead,

                               27
he relies on a conclusory and speculative assertions that

“[c]ounsel made no effort to prepare and investigate this case

enough to prepare a defense, as opposed to proceeding to trial

and relying on the prosecution to provide information on a

whim,” and “never investigated” unidentified “possible

mitigating factors.”         (Repl. at 4.)

             Further, petitioner does not identify the “unexplained

evidence” that counsel purportedly failed to investigate with

any specificity.        Nor does petitioner provide any basis for his

contention that investigation of medical personnel would have

uncovered exculpatory evidence. 6              Thus, petitioner fails to

establish any prejudice stemming from defense counsel’s alleged

failure to investigate.          Moreover, to the extent counsel did not

undertake certain pre-trial investigation, investigate

“unexplained evidence,” or investigate medical personnel for

strategic reasons, the court finds that deficient performance by

counsel is not established.           For example, counsel could have

concluded that investigation of this evidence and these



6      Petitioner asserts that the medical personnel prepared reports that would have
shown he was “actually innocent” (Pet. at 5, 8), however a claim of actual innocence
“is not itself a constitutional claim, but instead a gateway through which a habeas
petitioner must pass to have his otherwise barred constitutional claim considered on
the merits.” Johnson v. Bellnier, 508 F. App’x 23, 26 (2d Cir. 2013) (quoting Herrera
v. Collins, 506 U.S. 390, 404 (1993)). In any event, as explained in this Memorandum
and Order, petitioner has failed to explain how investigation of medical personnel and
their reports would yield any exculpatory evidence, much less show his actual
innocence. For the same reason, to the extent petitioner’s allegation that certain
medical personnel prepared exculpatory reports can be construed as a claim for relief
under Brady v. Maryland, 373 U.S. 83 (1963), that unexhausted claim must also be
denied as plainly meritless.

                                          28
individuals was unlikely to yield helpful information, and that

trial preparation efforts would be better focused on pursuing

more promising lines of inquiry.

             In sum, there is no indication that additional pre-

trial investigation, investigation of certain unidentified

“unexplained evidence,” or investigation of medical personnel

would uncover any relevant, let alone exculpatory, evidence or

change to result of petitioner’s trial.               See Davis v. Walsh, No.

08-CV-4659(PKC), 2015 WL 1809048, at *11 (E.D.N.Y. Apr. 21,

2015) (denying ineffective assistance claim where counsel did

not interview a witness and there was no basis for finding that

an interview would have yielded exculpatory evidence).

Therefore, petitioner’s ineffective assistance of counsel claim

regarding trial counsel’s purported failures to investigate is

meritless. 7

             For the above stated reasons, the court denies

petitioner’s claim of ineffective assistance of counsel as set

forth in the instant habeas corpus petition.




7      Although not mentioned, in form or substance, in the habeas corpus petition
before the court, petitioner’s reply brief asserts, in a conclusory and unsupported
manner, that trial counsel failed to make various objections to evidence introduced,
and comments made, by the prosecution at trial. (See Repl. at 8-9.) The court need
not consider these claims, however, as “a habeas petitioner may not raise a federal
claim for the first time on reply.” Silvestre v. Capra, No. 15-CV-9425(KPF)(DCF),
2018 WL 3611988, at *31 n.27 (S.D.N.Y. July 27, 2018) (citing, in relevant part, Rule
2(c)(1) of the Rules Governing Section 2254 Cases in the United States District
Courts).

                                          29
IV.   Antommarchi Claim (Claim IV)

           Petitioner claims a violation of his statutory and

constitutional rights to be present at all material stages of

the proceedings, particularly sidebars, as set forth in the

decision of the New York Court of Appeals in People v.

Antommarchi, 604 N.E.2d 95 (N.Y. 1992).   (Pet. at 5-6, 8-9.)

The court rejects petitioner’s Antommarchi claim because it is

procedurally barred and, in any event, meritless.

  A. Legal Standard

           Antommarchi is a decision of the New York Court of

Appeals, not the Supreme Court of the United States, and

“[s]ubsequent decisions of the New York Court of Appeals make

clear that the Antommarchi rule is not a result of federal

constitutional or statutory mandate, but rather, is grounded in

New York Criminal Procedure Law § 260.20.”   Diaz v. Herbert, 317

F. Supp. 2d 462, 473 (S.D.N.Y. 2004) (citations omitted); accord

People v. Maher, 675 N.E.2d 833, 835-36 (N.Y. 1996) (“[A]

defendant’s right to be present at a sidebar conference with a

prospective juror exploring possible general or specific bias is

governed exclusively by New York statutory law.” (quoting People

v. Roman, 665 N.E.2d 1050, 1054 (N.Y. 1996)).

           As numerous district courts in the Second Circuit have

observed, Antommarchi rights are not cognizable on federal

habeas corpus review, as federal habeas corpus courts may only

                                30
consider rights enumerated by federal law, as determined by the

Supreme Court of the United States.   See, e.g., Diaz, 317 F.

Supp. 2d at 473 (“[E]ven if [petitioner’s] rights under

Antommarchi were violated, it does not rise to the level of a

federal constitutional violation. Therefore, any alleged

violation of these rights is not cognizable on habeas review.”);

Perez v. Greiner, 00-CV-5504, 2005 WL 613183(RCC)(KNF), at *5

(S.D.N.Y. Mar. 14, 2005) (“[T]here is no clear Supreme Court

precedent supporting a claim that absence from a sidebar

conference during voir dire violates the Sixth Amendment.

Therefore, the Appellate Division’s adjudication of this claim

is not contrary to, or an unreasonable application of, that

law.” (citation omitted)).   Consequently, the court analyzes

petitioner’s Antommarchi claim under federal standards

applicable to a criminal defendant’s right to be present at

proceedings, not under the New York Court of Appeals’s

Antommarchi decision.

          Under federal law, “[g]enerally, a criminal defendant

has a right to be present at all material stages of his trial

under the Confrontation Clause of the Sixth Amendment and Due

Process Clause of the Fifth and Fourteenth Amendments.”     Diaz,

317 F. Supp. 2d at 473 (citing United States v. Gagnon, 470 U.S.

522, 526)).   This right, however, “is not absolute,” and

“applies only to the extent that a fair and just hearing would

                                31
be thwarted by the defendant’s absence.”   Id. at 473-74 (citing

Snyder v. Massachusetts, 291 U.S. 97, 105-06 (1934) and quoting

United States v. Ferrarini, 219 F.3d 145, 152 (2d Cir. 2000));

see also Gaiter v. Lord, 917 F. Supp. 145, 152 (E.D.N.Y. 1996)

(“[Petitioner’s] presence was not required at the alleged

sidebar discussions because her absence would not have had ‘a

substantial effect on [her] ability to defend.’” (quoting

Snyder, 291 U.S. at 108)); see also Nichols v. Kelly, 923 F.

Supp. 420, 426 (W.D.N.Y. 1996) (“Federal standards regarding a

defendant’s presence at a side bar[] are less stringent than New

York’s standards.”).

  B. Application

           Petitioner’s Antommarchi claim is procedurally barred.

In denying petitioner’s section 440 motion, the New York Supreme

Court concluded that petitioner’s Antommarchi claim, in a list

of claims, was “mandatorily barred” because petitioner failed to

raise it on his direct appeal, and failed to provide a reason

for his failure to raise it.   (See Section 440 Motion Denial,

ECF No. 23-7, ECF pp. 144-53, at 6; see also Pet. App. Br., ECF

No. 23-6, ECF pp. 1-48, at ii-iv (setting forth questions

presented on direct appeal and not including Antommarchi

claim).)   Thus, petitioner’s Antommarchi claim is procedurally

defaulted for purposes of federal habeas corpus review.

Further, petitioner does not attempt to establish, much less

                                32
actually establish, cause or prejudice with respect to his

procedurally-defaulted Antommarchi claim.

            Moreover, even if petitioner’s Antommarchi claim were

not procedurally defaulted, petitioner does not present a

meritorious claim, analyzed under federal, and not New York

State, standards.   Instead, the record reveals no deprivation of

petitioner’s federal rights relating to his presence at sidebar

discussions.

            During jury selection, the trial court noted that it

would conduct jury selection “in the full presence of

[petitioner]” (Jury Selection Tr., ECF No. 23, ECF p. 11, at

11:1-11), and the record indicates that only one sidebar took

place during jury selection, including during voir dire and

juror challenges.   (See generally Jury Selection, Voir Dire, and

Challenges Trs., ECF No. 23, ECF pp. 9-212 and ECF No. 23-1, ECF

pp. 1-19.)   That sidebar related to a prospective juror who

indicated that she worked for the New York City Department of

Health and knew one of the medical examiners who had been

involved in the case.   (Jury Selection Tr. at 26:23-29:24.)

That prospective juror was later questioned by both the court

and defense counsel in petitioner’s presence (Challenges Tr.

85:1-87:15), and was ultimately excused as a result of a

peremptory challenge by the prosecution.    (Challenges Tr. at

88:7-11.)

                                 33
          At trial, there were a number of sidebars, but the

subject matter of these sidebars was limited to legal issues,

such as evidentiary objections, and clarification of the trial

record.   (See, e.g., Trial Tr. ECF No. 23-1, ECF pp. 67-68, at

279:15-280:23 (discussion of defense objection to admission of

photograph of victim); Trial Tr., ECF No. 23-1, ECF pp. 135-38,

at 347:20-350:9 (discussion of defense objection to purported

effort by prosecution to elicit hearsay testimony); Trial Tr.

ECF No. 23-2, ECF pp. 15-16, at 427:18-428:13 (discussion of

photograph of area of crime scene prosecution sought to

introduce); Trial Tr., ECF No. 23-2, ECF pp. 38-39, at 450:12-

451:15 (clarifying whether witness said “shiv” or “shit” during

testimony); Trial Tr., ECF No. 23-3, ECF pp. 72-73, at 572:20-

573:25 (discussing appropriate scope of re-direct examination);

Trial Tr., ECF No. 23-3, ECF pp. 145-54, at 645:10-654:12

(discussing potential hearsay issues in witness testimony,

followed by hearing regarding proffered testimony outside the

presence of the jury at which the court excluded the

testimony).)

          Although petitioner asserts that “he had material

information” that could have been relevant at sidebar

discussions (Pet. at 6, 9), he does not identify the nature of

this information.   Nor does petitioner explain the relevance of

the unidentified information, or any basis for his implicit

                                34
contention that his attorney did not possess this information.

Presented only with petitioner’s conclusory and unsupported

assertion that he possessed material information, and having

reviewed the trial transcript, the court finds no indication

that petitioner’s absence at any sidebar “had ‘a substantial

effect on [his] ability to defend.’”              Gaiter, 917 F. Supp. at

152 (quoting Snyder, 291 U.S. at 108).               “Thus, [petitioner’s]

alleged absence from sidebar discussions – without more – raises

no federal claim.”        Id. 8

             For the foregoing reasons, petitioner’s Antommarchi

claim is denied as procedurally barred and meritless.

 V.   Improper Prosecutorial Statements Claim (Claim V)

             Petitioner alleges that the prosecution violated “the

Victim/Advocate witness rule in violation of the Judiciary Law

and the ABA conduct of Attorneys and or officers of the court

(sic),” because “[t]he prosecution knew witnesses had lied, but

vouched for their credibility” in violation of petitioner’s

Fourteenth Amendment rights.            (Pet. at 6, 9.) 9      Petitioner also


8      Moreover, the court need not address petitioner’s waiver of his state law
rights under Antommarchi, as they are not relevant to his federal constitutional
rights.
9      Petitioner provides no basis for his conclusory assertion that the prosecution
“knew witnesses lied,” or that witnesses had, in fact, lied. Moreover, the New York
Supreme Court concluded in denying petitioner’s section 440 motion, “[t]his
speculative and unfounded assertion is . . . clearly discern[i]ble from the record and
was never raised on appeal,” and was therefore procedurally barred under New York law.
(See Section 440 Motion Denial, ECF No. 23-7, ECF pp. 144-53, at 6-7 and 7 n.7.)
Consequently, this meritless claim is also procedurally defaulted on federal habeas
corpus review. Additionally, the advocate-witness rule, also known as the “lawyer-
witness rule,” is relevant in situations where “there is a question as to whether an
attorney will be called as a witness on behalf of his or her client.” Shabbir v.
Pakistan Int’l Airlines, 443 F. Supp. 2d 299, 308 (E.D.N.Y. 2005). Here, there is no

                                          35
asserts, in Claim II, that the prosecution argued that “the jury

should infer that the witnesses had nothing to gain and

petitioner did,” and that petitioner “did the crime no matter

what the evidence said.”          (Pet. at 5, 7.)       The court must

construe pro se petitioner’s submissions broadly, and so

construed, the foregoing allegations from Claim II could raise a

federal habeas corpus claim based on improper prosecutorial

statements.      Thus, the court analyzes the foregoing allegations

raised in Claim II together with Claim V.

   A. Legal Standard

             Petitioner’s claims regarding improper prosecutorial

statements implicate due process principles.                For a defendant to

be denied a fair trial as a result of improper prosecutorial

commentary, the prosecutor’s comments must have “so infected the

trial with unfairness as to make the resulting conviction a

denial of due process.”         Darden v. Wainwright, 477 U.S. 168, 181

(1986).    A habeas petitioner seeking relief based on purportedly

improper prosecutorial comments bears “a heavy burden, because

the misconduct alleged must be . . . severe and significant[.]”

United States v. Locascio, 6 F.3d 924, 945 (2d Cir. 1993); see

also United States v. Truman, 581 F. App’x 26, 29 (2d Cir. 2014)




indication that any attorney would be called as a witness in petitioner’s criminal
prosecution, and the lawyer-witness rule is irrelevant. Accordingly, the court does
not consider further the branches of Claim V relating to purported subornation of
perjury and violation of the lawyer-witness rule.

                                         36
(“In evaluating whether allegedly improper comments by the

prosecutor are grounds for reversal, the fundamental question is

whether, if there was misconduct, it caused substantial

prejudice to the defendant, thereby depriving him of his right

to a fair trial.” (quoting United States v. LaMorte, 950 F.2d

80, 83 (2d Cir. 1991))).    Further, it is “not enough that

the prosecutor’s remarks were undesirable or even universally

condemned.”    Darden, 477 U.S. at 181 (internal quotation marks

and citation omitted).

  B. Application

          Depending on how the portions of petitioner’s Claim II

and Claim V alleging improper prosecutorial statements are

construed, they are either procedurally barred or unexhausted,

and in any event are plainly meritless.

          To the extent petitioner seeks habeas corpus relief

based on his contention in Claim II that the prosecution argued

that “the jury should infer that the witnesses had nothing to

gain and petitioner did,” and that petitioner “did the crime no

matter what the evidence said,” (Pet. at 5, 7), his claim is

unexhausted.   There is no indication that petitioner has raised

any claim based on these purported statements before the trial

court.

          Moreover, petitioner’s contention that the prosecution

argued that “the jury should infer that the witnesses had

                                 37
nothing to gain and petitioner did,” and that petitioner “did

the crime no matter what the evidence said,” (id.) is without

any factual basis in the record.     A review of the trial

transcript indicates that, in its summation, the prosecution

suggested that the jury should consider the witnesses’ motives.

(Summation 919:6-924:11.)   The prosecution’s summation also

addressed inconsistencies in trial testimony.     (See Summation,

ECF No. 23-4, ECF p. 190 and ECF No. 23-5, ECF pp. 1-34, at

899:1-4, 903:18-910:6, 930:1-931:23.)     Nothing in the

prosecution’s statements at trial, however, can fairly be

characterized as a statement that “the jury should infer that

the witnesses had nothing to gain and petitioner did,” or that

petitioner “did the crime no matter what the evidence said.”

(Pet. at 5, 7.)

          Additionally, petitioner’s claim that the prosecutor

improperly vouched for witnesses, raised in Claim V of the

instant petition, is procedurally barred and meritless.      In his

direct appeal, petitioner argued that the prosecutor improperly

vouched for Kassine Harrington and Erika Renjifo, witnesses in

petitioner’s criminal trial, in his summation.     (Pet. App. Br.,

ECF No. 23-6, ECF pp. 1-48, at 21, 26-27.)     The Appellate

Division concluded that these claims were unpreserved for

appellate review based on New York State law.     See Morrison, 873

N.Y.S.2d at 160 (“The defendant’s claims that he was denied a

                                38
fair trial because the prosecutor made improper remarks during

his opening statement and summation are unpreserved for

appellate review, except his claim that the prosecutor shifted

the burden of proof during summation.”).                Thus, petitioner’s

claim that the prosecution improperly vouched for witnesses’

credibility is procedurally barred to the extent it is based on

the prosecutor’s purported vouching for Harrington and Renjifo

in summation. 10

             To the extent petitioner asserts that the prosecution

improperly vouched for a different witness, petitioner’s claim

is unexhausted, as there is no indication that petitioner has

raised such a claim before any state court.                 The claim is also

plainly meritless: as the court has explained, a thorough review

of the prosecution’s summation indicates that the prosecution

addressed inconsistencies in testimony, and at most, suggested

that the jury should consider the witnesses’ motives.                    (See

Summation, ECF No. 23-4, ECF p. 190 and ECF No. 23-5, ECF pp. 1-

34, at 899:1-4, 903:18-910:6, 919:6-924:11, 930:1-931:23.)                      The

prosecution did not, however, vouch for any witness in form or

in substance.       Therefore, petitioner’s vouching claim is without

any factual basis in the record.


10     Somewhat confusingly, petitioner also asserted in his direct appeal that the
prosecution impermissibly vouched for the victim. (See Pet. App. Br. at 12.) It is
not clear how the prosecution would have “vouched” for the credibility of the deceased
victim, who did not testify, but in any event, any claim that the prosecution
impermissibly vouched for the victim’s credibility in its opening is also procedurally
defaulted.

                                          39
            In addition to the improper vouching claim set forth

in his petition, in his reply, petitioner asserts that the

prosecution made a number of purportedly improper statements.

According to petitioner, the prosecution impermissibly made

inflammatory comments during opening and summation, personally

attacked and disrespected defense counsel, repeatedly commented

on inadmissible evidence, made biblical references, and misled

the jury.    (Repl. at 8-9, 12-13.)    With the exception of his

identification of a statement involving a biblical reference,

petitioner does not identify the specific statements that he

contends were improper.    (See id.)    These claims are not

properly before the court because they were not included in the

petition.    See Silvestre, No. 15-CV-9425(KPF)(DCF), 2018 WL

3611988, at *31 n.27 (“[A] habeas petitioner may not raise a

federal claim for the first time on reply.” (citations

omitted)).

            Further, certain claims relating to purportedly

improper prosecutorial comments that petitioner seeks to raise

for the first time in his reply are procedurally barred.

Specifically, in his direct appeal, petitioner raised claims

regarding inflammatory comments during opening and summation,

use of inadmissible evidence in opening and summation, attacks

on defense counsel in summation, references to various facts not

in evidence during opening and summation, and biblical

                                 40
references.   (Pet. App. Br. at 4-9, 10-12, 16-21, 24-30.)   The

Appellate Division concluded that the foregoing claims were all

procedurally defaulted based on New York State law.   See

Morrison, 873 N.Y.S.2d at 160.   Accordingly, even if petitioner

had included the foregoing claims in his petition, the court

would be unable to review them absent a showing of cause and

prejudice, which petitioner has not made.

          Additionally, to the extent petitioner seeks to raise

claims relating to improper prosecutorial statements that are

not procedurally barred, the claims are unexhausted because they

have not been presented to any New York court.   Moreover,

whether or not procedurally barred or unexhausted, petitioner’s

claims relating to improper prosecutorial comments are plainly

meritless.    Upon a review of the trial transcript, the court can

find no commentary by the prosecution that would come even

arguably close to “so infect[ing] the trial with unfairness as

to make the resulting conviction a denial of due process.”

Darden 477 U.S. at 181.   Nor can the court locate any decision

of any state court relating to prosecutorial comment that was

contrary to, or involved the unreasonable application of,

federal constitutional law as determined by the Supreme Court of

the United States.

          The only potentially debatable comment is the

prosecution’s reference to the biblical story of the Judgment of

                                 41
Solomon.     (Summation Tr., ECF No. 23-5, ECF pp. 33-34, at

930:18-931:23.)       Further, in context, the reference is most

appropriately characterized as the prosecution’s use of a

common 11 rhetorical device as part of a broader exhortation to

the jury to use their common sense, as King Solomon did in the

biblical story.       (See id.)      An appeal to the jury to use common

sense in weighing the evidence does not “infect the trial with

unfairness,” Darden, 477 U.S. at 181, and therefore,

petitioner’s claim based on the prosecutor’s reference to the

Judgment of Solomon is meritless.

             For the foregoing reasons, the court concludes that

all of petitioner’s claims arising from allegedly improper

prosecutorial statements are procedurally barred or unexhausted,

and in any event, meritless.

VI.   Burden Shifting and Prejudicial Photographs

             Finally, in his reply, petitioner asserts that the

prosecution’s commentary impermissibly shifted the burden of

proof onto the defense, and that the prosecution knowingly



11     See, e.g., Twentieth Century Music Corp. v. Aiken, 422 U.S. 151, 167 (1975)
(Burger, J., dissenting) (“In Fortnightly Corp. v. United Artists, 392 U.S. 390, 402
(1968), Mr. Justice Fortas observed that cases such as this call ‘not for the judgment
of Solomon but for the dexterity of Houdini.’”); United States v. Davis, 648 F.3d 84,
86 (2d Cir. 2011) (“Unlike in the Judgment of Solomon, see 1 Kings 3:16–28, neither
party has blinked, and we are therefore in the unenviable position of determining who
gets the artwork, and who will be left with nothing despite a plausible claim of being
unfairly required to bear the loss.”); Broca v. Giron, No. 11-CV-5818(SJ)(JMA), 2013
WL 867276, at *9 (E.D.N.Y. Mar. 7, 2013) (“The allegory of the Judgment of Solomon is
one that comes to mind, and this Court thinks it wiser, and more congruent with the
aim of this affirmative defense, to avoid ‘cutting the baby in half.’ 1 Kings 3:16–
28[.] Therefore, the Court is disinclined to further fracture the family unit.”),
aff’d, 530 F. App’x 46 (2d Cir. 2013).

                                          42
submitted pictures of the victim smiling and in other poses to

prejudice the jury against petitioner.    (Repl. at 8-9, 12-13.)

“[A] habeas petitioner may not raise a federal claim for the

first time on reply.”   Silvestre, No. 15-CV-9425(KPF)(DCF), 2018

WL 3611988, at *31 n.27 (citations omitted)).    Thus, these

claims are not properly before the court.    As explained below,

both claims are also meritless.

  A. Burden Shifting

           Upon reviewing the trial transcript, the court is not

convinced that the statements to which defense counsel objected

as seeking to shift the burden actually sought to shift the

burden of proof onto defendant.    Instead, in the challenged

statements, the prosecution essentially characterized statements

made by defense counsel, and commented on those statements in

light of the trial testimony.   (See Summation Tr., ECF No. 23-5,

ECF pp. 1-27, at 899:1-903:17; 922:9-924:14.)    Nowhere in the

statements did the prosecution refer, in form or in substance,

to the concept of the burden of proof.    (See id.)

           Moreover, to the extent that the prosecution’s

statements could be construed as suggesting that the defense had

the burden of proof, both before and after the challenged

statements, the prosecution and the court expressly reminded the

jury that the burden of proof was with the prosecution.     (See

id.)   Further, the court’s jury charge exhaustively explained to

                                  43
the jury that the petitioner was presumed innocent, the burden

to prove his guilt was with the prosecution, the defense did not

have to prove anything, and “the burden of proof never shifts

from the People to the defendant.”     (See Jury Charge Tr., ECF

No. 23-5, ECF pp. 36- , at 933:20-934:20, 935:14-938:2.)

             Thus, taking into account the substance of the

challenged statements, together with the context in which they

were made, the court concludes that petitioner cannot

sufficiently show any misconduct with respect to burden

shifting, and that in any event, sufficient curative measures

were taken.     See Locascio, 6 F.3d at 945–46 (noting that a

court’s inquiry into purportedly inappropriate prosecutorial

comments must be guided by “(1) the severity of the alleged

misconduct; (2) the curative measures taken; and (3) the

likelihood of conviction absent any misconduct.”).     Based on the

foregoing factors, petitioner’s claim of purported improper

burden shifting is meritless.

  B. Prejudicial Photographs

          Petitioner’s claim based on the introduction of

photographs of the victim taken prior to his death is also

meritless.    The photographs of the victim admitted into evidence

at petitioner’s trial consisted of a photograph of the victim

taken while he was alive, and photographs of the victim’s

injuries taken in connection with his autopsy.     (See Index of

                                  44
Exhibits, ECF No. 23-5, ECF pp. 79-81; see also Trial Tr., ECF

No. 23-1, ECF pp. 66-68, at 278:12-280:24 (introduction of

photograph of victim smiling); Trial Tr. ECF No. 23-4, ECF pp.

86-90, 107-09, at 793:25-797:14, 814:4-816:3 (introduction of

autopsy photographs).)          Construing petitioner’s reply broadly,

he seeks habeas corpus relief based on both categories of

photographs. 12

             “It is well-settled that ‘[e]rroneous evidentiary

rulings do not automatically rise to the level of constitutional

error sufficient to warrant issuance of a writ of habeas

corpus.’”     Rivera v. Graham, No. 11-CV-3546(BMC), 2012 WL

397826, at *5 (E.D.N.Y. Feb. 7, 2012) (quoting Taylor v. Curry,

708 F.2d 886, 891 (2d Cir. 1983)).              Instead, “[f]or a habeas

petitioner to prevail in connection with a claim regarding an

evidentiary error, a petitioner must ‘show that the error

deprived [him] of a fundamentally fair trial.’”                  Id. (quoting

Zarvela v. Artuz, 364 F.3d 415, 418 (2d Cir. 2004)).                    Further,

“[w]here [purportedly] prejudicial evidence is ‘probative of an


12     Petitioner raised the trial court’s admission of the photograph of plaintiff
smiling on direct appeal, (see Pet. App. Br., ECF No. 23-6, ECF pp. 21, at 12), but
the Appellate Division did not expressly address it, and it therefore falls in the
category of claims the Appellate Division concluded were “without merit or do not
require reversal.” Morrison, 873 N.Y.S.2d at 160. Petitioner also raised the
admission of the photograph of the victim smiling in his application for leave to
appeal to the New York Court of Appeals (see Application for Leave to Appeal, ECF No.
23-6, ECF pp. 130-31, at 2), which was denied without explanation. (See Certificate
Denying Leave, ECF. No. 23-7, ECF p. 3.) Thus, petitioner’s claim based on the
smiling photograph of the victim was preserved for habeas review, although petitioner
did not raise it in his petition. Petitioner’s claim regarding the admission of
photographs is unexhausted to the extent petitioner relies on other photographs, and
in any event, regardless of the photographs on which petitioner relies, the claim is
without merit as explained herein.

                                          45
essential element’ in the case, its admission does not violate

the defendant’s right to due process.”   McCullough v. Filion,

378 F. Supp. 2d 241, 254–55 (W.D.N.Y. 2005) (quoting Dunnigan v.

Keane, 137 F.3d 117, 125 (2d Cir. 1998)).

           Here, the trial court noted that the photograph of the

victim smiling was “full faced” and depicted the victim “from

the waist up,” thus “show[ing] his apparent build,” and

concluded that it was therefore “probative,” as there was some

indication that “justification may be a likely issue here.”

(Trial Tr., ECF No. 23-1, ECF p. 68, at 280:9-17.)   Notably, in

defense counsel’s opening, counsel asserted that the victim

initiated the physical altercation between himself and

petitioner, and that petitioner’s intent in using a knife

against the victim was “to stop the [victim] from beating him

up.”   (See Opening Tr., ECF No. 23-1, ECF pp. 58-60, at 270:12-

272:4.)   Similarly, in admitting the autopsy photographs, the

court noted that “[t]he People are under an obligation to prove

beyond a reasonable doubt, among other things, the cause of

death and defendant’s mental culpability,” and found “that there

is a potential value to the trier of fact[] [in] showing the

wound in greater detail.”   (Trial Tr. ECF No. 23-4, ECF pp. 86-

90, at 793:25-797:14.)

           As the trial court observed correctly, it was the

prosecution’s burden to prove intent beyond a reasonable doubt,

                                46
and the defense’s theory of the case raised questions of

justification.   In view of the foregoing, the trial court’s

conclusion that the photographs, which depicted the victim’s

build and the fatal injuries he sustained, had probative value

that outweighed their potential prejudicial effect and their

admission was not contrary to, or an unreasonable application

of, clearly established federal law as defined by the Supreme

Court of the United States.

          Accordingly, petitioner is not entitled to habeas

corpus relief based on his claims relating to prosecutorial

burden-shifting and introduction of purportedly prejudicial

photographs, which are in any event not properly presented for

habeas corpus review.

                              CONCLUSION

          For the foregoing reasons, the habeas corpus petition

is denied in its entirety.    Because petitioner has not made a

substantial showing of the denial of any constitutional right,

no certificate of appealability will be issued.    28 U.S.C. §

2253(c); see Slack v. McDaniel, 529 U.S. 473 (2005).    Pursuant

to 28 U.S.C. § 1915(a)(3), the court certifies that any appeal

from this Order would not be taken in good faith, and therefore

in forma pauperis status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).      The

Clerk of Court is respectfully directed to enter judgment, serve

                                  47
a copy of this Memorandum and Order and the judgment on pro se

petitioner, note service on the docket, and close the case.

SO ORDERED.

Dated: January 18, 2019
       Brooklyn, New York


                              _________/s/   _______
                              HON. KIYO A. MATSUMOTO
                              United States District Judge
                              Eastern District of New York




                               48
